Citation Nr: 0616574	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-07 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to service connection for residuals of a left 
ankle peroneal tendon tear.

3.  Entitlement to a compensable rating for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In a June 2003 rating decision, the RO denied 
entitlement to service connection for bilateral shin splints 
and residuals of a left ankle peroneal tendon tear.  In a 
July 2005 rating decision, the RO continued the 
noncompensable rating for hearing loss.  The veteran 
testified at a hearing before the undersigned Veterans Law 
Judge in April 2006, and the certified transcript is of 
record.

The issue of entitlement to a compensable rating for right 
ear hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral shin splints did not begin during or as a 
consequence of service.

3.  A left ankle peroneal tendon tear did not begin during or 
as a consequence of service.




CONCLUSIONS OF LAW

1.  Bilateral shin splints were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  A left ankle peroneal tendon tear was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in August 2002, VA notified the veteran of 
the information and evidence needed to demonstrate 
entitlement to service connection for a foot condition.  In a 
letter dated in July 2003, VA notified the veteran of the 
information and evidence needed to demonstrate entitlement to 
service connection for bilateral shin splints and peroneal 
tendon tear.  Both letters identified what part of the 
evidence the veteran was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Both letters also generally advised the 
veteran to submit any additional information related to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  Neither letter informed the veteran of the 
information and evidence necessary to establish the effective 
date of an award; however, the Board finds that the lack of 
notice is not prejudicial because service connection for shin 
splints and a peroneal tendon tear are denied in this 
decision, and VA will not assign effective dates for those 
disabilities.  Consequently, the Board finds that the veteran 
was effectively notified of the information and evidence 
necessary to substantiate and complete his claims.  

VA must provide VCAA notice to a claimant before the agency 
of original jurisdiction (AOJ) issues an unfavorable decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  In this case, VA gave the 
veteran VCAA notice related to his claim for service 
connection for a foot condition in August 2002, prior to the 
June 2003 AOJ decision on appeal.  The veteran was not 
provided notice of the evidence needed to establish service 
connection for bilateral shin splints prior to the June 2003 
rating decision; however, the RO provided notice in July 2003 
and reconsidered the claim in January 2004.  In Pelegrini, 
the Court stated that its decision did not void or nullify 
AOJ actions or decisions in which VCAA notice was not 
provided prior to the AOJ decision, but merely required that 
appellants receive VCAA-content-complying notice.  In this 
case, the Board finds that the veteran was not prejudiced by 
the post-AOJ decision notice because he was given sufficient 
time to submit and/or identify any and all evidence necessary 
to substantiate his claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him audiologic examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  
All known and available records relevant to the issues on 
appeal were obtained and are associated with the veteran's 
claims file, and the veteran does not contend otherwise.  The 
VCAA requires VA to order a medical examination of the 
veteran if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but otherwise indicates that the veteran has a 
disability or recurrent symptoms of a disability that may be 
associated with an in-service injury or disease.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Although 
medical evidence of record notes recurrent treatment for 
bilateral shin splints and peroneal tendon tear, there is no 
evidence of a relationship between the veteran's period of 
service and the veteran's episodes of shin and ankle 
problems.  Thus, further medical development is not necessary 
to decide the claim.  Therefore, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuing symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Bilateral Shin Splints

The veteran avers that he has experienced shin splints since 
his discharge from service.   He states that he does not seek 
treatment for each episode of discomfort, but he self-
medicates and wears a protective brace.  

In August 1991, the veteran complained of left shin pain 
after playing a soccer game, and a physician diagnosed 
possible shin splints.  There is no evidence that the veteran 
sought subsequent treatment for shin splints during service, 
and the veteran's November 1992 separation examination does 
not reference any residual impairment.

In September 2002, the veteran complained of bilateral shin 
splints after a period of physical activity.  Physicians 
attributed the injury to overuse and lack of exercise.  

During a September 2003 consultation with Rafael J. 
Fernandez, Jr., M.D., the veteran complained of a two-month 
history of bilateral shin pain.  Dr. Fernandez diagnosed 
bilateral shin splints.  In November 2003, a VA physician 
attributed the injury to increased activity and possible 
trauma following a peroneal tendon repair in April 2002.  The 
physician prescribed an orthotic device for shin pain.

There is no evidence that shin splints are related to the 
veteran's period of service.  Although the veteran was 
treated for possible shin splints during service, evidence 
indicates that the injury was acute and transitory; the 
veteran did not reference continuing problems during his 1992 
separation examination.  Furthermore, there is no evidence of 
continuity of symptomatology medically attributable to 
chronic shin splints.  Medical evidence of record indicates 
that the veteran did not seek treatment for shin splints 
until nearly ten years after his discharge from service.  
Notably, no physician attributed later episodes of shin pain 
to the veteran's in-service injury or physical activity.  

The veteran alleges that he has experienced comparable 
symptoms since his discharge from service, which demonstrates 
that he incurred chronic shin splints during service.  
Although the veteran is competent to describe his symptoms, 
he lacks the medical expertise necessary to determine the 
cause of his discomfort or to relate his symptoms to an in-
service injury.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992) (stating that laypersons are not competent to 
offer medical opinions).  Therefore, because there is no 
medical evidence of a relationship between sporadic episodes 
of shin pain and the veteran's period of service, service 
connection for shin splints is denied.

Peroneal Tendon Tear

The veteran states that he developed foot and ankle problems 
because of the strenuous physical requirements of service and 
National Guard training.  During medical examinations in 
October 2002 and September 2003, the veteran alleged that 
physicians repaired an in-service left peroneal tendon tear 
in April 1992.

In February 1992, the veteran complained of pain, limited 
motion, and swelling across the top of his left foot and 
ankle.  A physician diagnosed a possible sprain and referred 
the veteran for a consultation.  A subsequent examiner noted 
an ecchymoma dorsally at the veteran's left extensor hallucis 
longus tendon.  There is no medical evidence of additional 
treatment for ankle problems, and the veteran did not 
reference a history of foot or ankle problems during his 
November 1992 separation examination.  

In September 2000, the veteran complained of left medial 
ankle pain with physical activity.  During related treatment, 
VA physicians noted evidence of a peroneal tear or 
tendonitis.  The veteran was fitted for an air cast.  During 
a June 2001 consultation, the veteran denied any ongoing 
problems with his feet.

VA treatment records note a history of tenosynovitis of the 
foot and ankle in April 2002 and tendon injuries in May 2002.  
Subsequent examiners noted an April 2002 surgical repair of a 
peroneal tendon tear.  September 2003 magnetic resonance 
imaging (MRI) revealed previous debridement and repair of the 
peroneal tendon.

In October 2002, the veteran injured his left ankle during 
defensive tactics.  On examination, there was no evidence of 
weakness of the peroneal tendons or problems with an old 
tear.  Merritt B. Shore, M.D. opined that the October 2002 
injury was not a re-injury of the previous tear, and he 
diagnosed a sprain of the calcaneofibular ligament of the 
left ankle.  

During a September 2003 consultation with Rafael J. 
Fernandez, Jr., M.D., the veteran complained of pain across 
the posterior aspect of his left malleolus, and Dr. Fernandez 
diagnosed left ankle pain post surgical.  In November 2003, 
the veteran complained of a nine month history of left ankle 
pain.  A VA physician attributed the pain to increased 
activity and possible trauma following an April 2002 peroneal 
tendon repair.  The physician diagnosed a left ankle sprain.

There is no evidence that the veteran's history of left ankle 
problems is related to service.  There is no evidence that 
the veteran's in-service injuries resulted in any permanent 
physical disability, and no medical opinion relates the 
veteran's ankle problems or peroneal tendon tear to in-
service tendon damage or physical activity.  Furthermore, 
there is no evidence of continuity of symptomatology 
attributable to an in-service injury; the veteran did not 
complain of ankle pain until 2000.  Therefore, there is no 
evidence of a nexus between service and the veteran's ankle 
problems, and service connection for a left ankle peroneal 
tendon tear must be denied.


ORDER

Service connection for bilateral shin splints is denied.

Service connection for residuals of a left ankle peroneal 
tear is denied.


REMAND

In his notice of disagreement and substantive appeal, the 
veteran averred that he received erroneous instructions 
during a May 2005 VA audiologic examination, which resulted 
in inaccurate data that did not adequately reflect the 
severity of his disability.  During that examination, the 
examiner noted clinically normal hearing bilaterally with 
speech recognition ability of 96 percent in both ears.  There 
is no audiologic testing of record subsequent to March 2003 
to verify the accuracy of the May 2005 results.  

The Board finds that the medical evidence of record is 
insufficient to allow evaluation of the veteran's current 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (stating that, when entitlement to compensation has 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern).  Because the veteran alleges that his hearing loss 
is progressively worsening, 2003 audiometric results may not 
reflect his current impairment.  Moreover, the veteran avers 
that erroneous results from the May 2005 VA examination do 
not accurately demonstrate his current hearing acuity.  
Consequently, additional medical development is necessary to 
evaluate the veteran's disability.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
effective date of the disability.  19 Vet. App. 473 (2006).  
In a letter dated in May 2005, VA notified the veteran of the 
information and evidence needed to demonstrate entitlement to 
a compensable rating for bilateral hearing loss.  The letter 
did not describe the evidence necessary to establish the 
effective date of an award.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice of the 
information and evidence needed to 
establish the effective date of an award, 
in compliance with Dingess/Hartman.  19 
Vet. App. at 486.  

2.  Schedule the veteran for an audiologic 
examination to assess the severity of 
right ear hearing loss.  The claims file 
must be made available to and reviewed by 
the examiner.  The examiner should perform 
all necessary audiologic testing, 
including an assessment of pure tone 
thresholds and speech discrimination.  The 
report of examination should include a 
complete rationale for all opinions 
expressed. 

3.  When the additional development is 
complete, review the case on the basis of 
the additional evidence.  If the benefit 
sought is not granted, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


